Fishes., J.,
delivered the opinion of the court.
This was a motion, tried in the Circuit Court of Kemper county, upon an appeal from a judgment of a justice of the peace of that county, against a constable and his sureties, upon his official bond, on account of money collected by said constable.
The whole evidence is set out in the bill of exceptions; and it appears that the constable did not receive the money, in virtue of an execution in his hands. The motion can only be sustained when the constable has received money on an execution. (Hutch. Code, p. 702, § 17; p. 696, § 6.)
Judgment reversed, and judgment in this court, upon the motion, for the plaintiff in error.